Case 19-11292-KG Doc1165 Filed 02/05/20 Page 1 of 12

UNITED STATES BANKRUPTCY COURT

DISTRICT OF DELAWARE

 

Insys Therapeutics, Inc.; et al.

Case No. 19-11292 (KG)

Reporting Period: November 1 — November 30, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtors
MONTHLY OPERATING REPORT
Reporting Period: November 1, 2019 — November 30, 2019
REQUIRED DOCUMENTS Form No. | Document | Explanation Affidavit/
Attached Attached Supplement
Attached
Schedule of Cash Receipts and Disbursements MOR-1 4
Bank Account Balances, Debtor Statement with MOR-1la x See Attestation
Respect to Bank Account Reconciliations
Schedule of Professional Fees and Expenses Paid | MOR-1b x
Copies of bank statements See Attestation
Cash disbursements journals See Attestation
Statement of Operations by Legal Entity MOR-2 x
Balance Sheet by Legal Entity MOR-3 x
Status of Postpetition Taxes See Attestation
Summary of Unpaid Postpetition Debts MOR-4 x
Accounts Receivable Reconciliation and Aging MOR-S x
Debtor Questionnaire MOR-6 x

 

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and

correct to the best of my knowledge and belief.

Jhb Hh

Signature of Debtor
Andrece Housley

Shak.

c

Chief Financial Officer of Insys Therapeutics, Inc.; et al.

Page | of 12

aie SSE

Date

 
Case 19-11292-KG Doc1165 Filed 02/05/20 Page 2 of 12

 

In re: Case No. 19-11292 (KG)
Insys Therapeutics, Inc.; et al. Reporting Period: November 1 — November 30, 2019
Debtors

 

Notes to the Monthly Operating Report
Reporting Period: November 1, 2019 — November 30, 2019

General:

The report includes activity from the following Debtors and related Case Numbers:

Case Number Debtor Name

19-11292 Insys Therapeutics, Inc.

19-11293 IC Operations, LLC

19-11294 Insys Development Company, Inc.
19-11295 Insys Manufacturing, LLC
19-11296 Insys Pharma, Inc.

19-11297 IPSC, LLC

19-11298 IPT 355, LLC

This Monthly Operating Report is unaudited and has been prepared solely for the purpose of complying with the Debtors' obligations to provide
monthly operating reports currently during these Chapter 11 Cases. This MOR is not prepared in accordance with accounting principles generally
accepted in the United States of America ("U.S. GAAP") and does not include all the information and footnotes required by U.S. GAAP. The
Debtors have prepared this Monthly Operating Report using the best information presently available to them, which has been collected,
maintained, and prepared in accordance with their historical accounting practices. This Monthly Operating Report is, thus, true and accurate to
the best of the Debtors’ knowledge, information and belief based on current available data.

General Methodology: The Debtors prepared this Monthly Operating Report relying primarily upon the information set forth in their books and
records. Consequently, certain transactions that are not identified in the normal course of business in the Debtors’ books and records may not be
included in this Monthly Operating Report. Additionally, the information furnished in this report includes primarily normal recurring
adjustments, but does not include all the adjustments that would typically be made for the quarterly and annual consolidated financial statements
to be in accordance with U.S. GAAP. Furthermore, the monthly financial information contained herein has not been subjected to the same level
of accounting review and testing that the Debtors apply in the preparation of their quarterly and annual consolidated financial information in
accordance with U.S. GAAP. Accordingly, upon the application of such procedures, the Debtors believe that the financial information may be
subject to change, and these changes could be material. Nevertheless, in preparing this Monthly Operating Report, the Debtors made best efforts
to supplement the information set forth in their books and records with additional information concerning transactions that may not have been
identified therein.

Liabilities Subject to Compromise: The payment of prepetition indebtedness is subject to compromise or other treatment under a chapter 1 1
plan of reorganization. The determination of the amount of such liabilities and how the liabilities will be settled and treated cannot be made until
a Chapter 11 Plan of Reorganization is approved by the Bankruptcy Court. Liabilities subject to compromise have been reported at the amounts
recorded on the Debtor’s books and records. The amounts classified as liabilities subject to compromise in the financial statements and
supplemental schedules included herein are preliminary and may be subject to future adjustments depending on claims filed on and before the bar
date, Bankruptcy Court actions, developments with respect to disputed claims, rejection of executory contracts, reconciliation of claims, and other
events.

Reservation of Rights: Given the complexity of the Debtors’ business, inadvertent errors, omissions or over inclusion of contracts may have
occurred. Accordingly, the Debtors hereby reserve all of their rights to dispute the validity, status, enforceability, or executory nature of any claim
amount, representation or other statement in this Monthly Operating Report and reserve the right to amend or supplement this Monthly Operating
Report, if necessary.

General Notes

On June 10, 2019 (the “Petition Date’), Insys Therapeutics, Inc. (“Insys Therapeutics”) and its affiliated debtors each commenced a voluntary
case under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”). The Debtors are authorized to operate their business and manage their properties as debtors in possession
pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The Debtors’ chapter 11 cases are being jointly administered for procedural
purposes only under case number 19-11292 (KG) pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy
Rules”).

Additional information about the Chapter 11 Cases, court filings and claims information is available on the internet at
https://dm.epiq! |.com/case/Insys/dockets

Page 2 of 12
Case 19-11292-KG Doc1165 Filed 02/05/20 Page 3 of 12

 

In re: Case No. 19-11292 (KG)
Insys Therapeutics, Inc.; et al. Reporting Period: November 1 — November 30, 2019
Debtors

 

MOR-1
Consolidated Schedule of Cash Receipts and Disbursements
Reporting Period: November |, 2019 — November 30, 2019
($’s in USD)

 

 

 

 

 

 

 

For the Period Ended (errr ael ve taitc-3
3 November 30, 2019 6/10/19 - 11/30/19
1 Operating Receipts
2 Sales Receipts (after GTN settled by credit) 2,880,407 S$ 17,844,700
3 Sales Deductions - -
4 Other Receipts 839,010 1,476,705
5 Total Operating Receipts 3,719,417 19,321,405
6 Operating Disbursements
7 Employee Related (863,398) (8,548,232)
8 Rent (Equipment & Buildings) & Utilities (30,593) (1,146,048)
9 Manufacturing Costs - (59,642)
10 Gross-to-Nets (Direct Pay) (750,038) (1,988,192)
11 Consulting / Prof. Fees (63,549) (472,706)
12 Legal (1,256,182) (2,152,955)
13 Research and Development / Regulatory (116,145) (2,927,169)
14 Sales & Marketing - (152,036)
15 General and Administrative (70,161) (1,001,575)
16 Insurance (72,712) (242,017)
17 Board of Directors Fees (88,500) (748,308)
18 Advancements to BTcP (2,908,645) (5,818,467}
19 Total Operating Disbursements (6,219,922) (25,257,347)
20 Operating Cash Flow (2,500,505) (5,935,942)
21 Bankruptcy Related Disbursements
22 Professional Fees (9,164,570) (14,984,889)
23 Vendor Deposits & Critical Vendors - (127,247)
24 Total Bankruptcy Related Disbursements (9,164,570) (15,112,135)
25 Net Cash Flow (11,665,075) (21,048,078)
26 Cash Balance"!
27 Beginning Cash Balance 59,038,793 38,019,624
28 Net Cash Flow (11,665,075) (21,048,078)
29 363 Sale Proceeds - 30,402,171
30 Ending Cash Balance 47,373,718 $ 47,373,718
Footnotes:

(1) Cash balance represents book balance, which is net of outstanding checks and may differ from Bank

Balance due to items in-transit and other timing items.

Page 3 of 12
Case 19-11292-KG Doc1165 Filed 02/05/20 Page 4 of 12

 

In re: Case No. 19-11292 (KG)
Insys Therapeutics, Inc.; et al. Reporting Period: November 1 — November 30, 2019
Debtors

 

MOR-1 (Continued)
Consolidated Schedule of Cash Receipts and Disbursements
Reporting Period: November 1, 2019 — November 30, 2019
($’s in USD)

 

November Distribution by Debtor

INSYS 1) 6) INSYS
INSYS PHARMA,
THERAPEUTICS, ite DEVELOPMENT IPSC, LLC MANUFACTURING, {IC OPERATIONS, LLC IPT 355, LLC
ites : COMPANY, INC. WEG

Total Disbursements $ 13,960,274 $ - § 212,031 $ 1,869 $ 216,923 $ 993,396 $ & $ 15,384,493

 

MOR-1la

Bank Account Balances, Debtor Statement with Respect to Bank Account Reconciliations
Reporting Period: November 1, 2019 — November 30, 2019

($’s in USD)
For the Period Ended

# Case Number Debtor Entity Account Number ET 4 Account Type 11/30/2019"

1 19-11293 IC Operations, LLC XXXXX5620 Western Alliance Checking 582,041
2 19-11293 IC Operations, LLC XXXXX9623 Western Alliance Checking -
3 19-11294 Insys Development Company, Inc. XXXXX5187 Western Alliance Checking 165,854
4 19-11294 Insys Development Company, Inc. XXXXX3863 Western Alliance Checking -
5 19-11295 —_ Insys Manufacturing, LLC XXXXX7170 Western Alliance Checking 167,777
6 19-11295 — Insys Manufacturing, LLC XXXXX1178 = Western Alliance Checking -
7 19-11292 Insys Therapeutics, Inc. XXXXX5031 JP Morgan Checking/ CC Deposit 70,189
8 19-11292 _Insys Therapeutics, Inc. XXXXX7833 Western Alliance Money Market 3,931,443
9 19-11292 __Insys Therapeutics, Inc. XXXXX7655 Western Alliance Professional Fee Escrow 3,999,990
10 19-11292 Insys Therapeutics, Inc. XXXXX3750 Western Alliance Utilities Deposit 31,500
11 19-11292 _Insys Therapeutics, inc. XXXXX9735 Wells Fargo Cash 37,967,261
12 19-11292 _Insys Therapeutics, Inc. XXXXX7215 Western Alliance Lease Agreement Account 267,000
13 19-11292 __Insys Therapeutics, Inc. XXXXX5149 = Western Alliance Checking 137,447
14 19-11292 __Insys Therapeutics, Inc. XXXXX9155 Western Alliance Checking -
15 19-11297 IPSC, LLC XXXXX3630 Western Alliance Checking 53,216
16 19-11297 IPSC, LLC XXXXX7638 Western Alliance Checking -
17 Total $ 47,373,718

Footnotes:
(1) Cash balance represents book balance, which is net of outstanding checks and may differ from Bank Balance due
to items in-transit and other timing items.

Page 4 of 12
Case 19-11292-KG Doc1165 Filed 02/05/20 Page 5 of 12

 

 

In re: Case No. 19-11292 (KG)
Insys Therapeutics, Inc.; et al. Reporting Period: November 1 — November 30, 2019
Debtors

MOR-Iia

Debtor Attestation to with Respect to Bank Account Reconciliations, Bank Statements and

Open/Closed Bank Accounts
Reporting Period: November 1, 2019 — November 30, 2019

Bank Account Reconciliations & Cash Disbursement Journal

The Debtors affirm that bank account reconciliations are prepared for all open and active bank accounts ona
monthly basis. The Debtors affirm that within their financial accounting systems, check registers and/or
disbursement journals are maintained for each disbursement account.

 

Bank Statement
The Debtors affirm that bank statements for all open and active bank accounts are retained by the Debtors,

Open/Closed Bank Accounts
The Debtors did not open or close any bank accounts during November.

    

LYS 2020

Andrece Housley Dat

Chief Financial Officer of Insys Therapeutics, Inc.; et al.

Page 5 of 12
Case 19-11292-KG Doc1165 Filed 02/05/20 Page 6 of 12

 

 

In re: Case No. 19-11292 (KG)
Insys Therapeutics, Inc.; et al. Reporting Period: November 1 — November 30, 2019
Debtors

MOR-1b

Schedule of Professional Fees and Expenses Paid

Reporting Period: November 1, 2019 — November 30, 2019
($’S IN USD)

 

 

Period Covered Amount Paid this Period

Beginning Date End Date Payment Date aed Leiter za 1 Jolsabyeny
1. Weil, Gotshal & Manges LLP Debtor Counsel November 1, 2019 November 30, 2019 Week Ended 11/8 and 11/22 $ 2,893,570 $ 200,044|$ 5,145,628 $ 214,320
2 Richards, Layton, & Finger, P.A. Local Debtor Counsel November 1, 2019 November 30, 2019 Week Ended 11/22 228,428 - 1,146,176 36,981
3 FTI Consulting, Inc. Debtor Financial Advisor November 1, 2019 November 30, 2019 N/A - - - -
4 Lazard Ltd. Debtor Investment Banker November 1, 2019 November 30, 2019 Week Ended 11/8 and 11/22 1,830,000 - 2,150,000 2,972
5 Epig Global Claims Agent November 1, 2019 November 30,2019 Week Ended 11/8 and 11/22 38,164 1,226,972 38,164 1,226,972
6 Akin Gump Strauss Hauer & Field LLP UCC Counsel November 1, 2019 November 30,2019 Week Ended 11/8 and 11/22 1,520,371 15,918 3,705,346 41,576
7 Bayard, P.A. UCC Local Counsel November 1, 2019 November 30,2019 Week Ended 11/8 and 11/22 249,837 1,970 489,933 7,599
8 Province, Inc. UCC Financial Advisor November 1, 2019 November 30,2019 Week Ended 11/8 and 11/22 833,332 4,061 1,677,764 9,704
9 Total $ 7,593,701 $ 1,448,965|$ 14,353,010 $ 1,540,124

 

 

 

Page 6 of 12
Case 19-11292-KG Doc1165 Filed 02/05/20 Page 7 of 12

 

In re:
Insys Therapeutics, Inc.; et al.
Debtors

Case No. 19-11292 (KG)

Reporting Period: November 1 — November 30, 2019

 

13

14
15
16
17

18
19
20

MOR-2
Statement of Operations by Legal Entity
Reporting Period: November 1, 2019 — November 30, 2019

 

 

 

 

 

 

 

 

($’s in USD)
Category eS 23 IC Operations, E29 EST Insys Pharma, IPSC, LLC IPT 355, LLC Eliminations Consolidated
Therapeutics, aie Development Manufacturing, Inc.
inc. Company, Inc. LLC
Case No. Case No. Case No. Case No. Case No. Case No. Case No. SOU AUR
19-11292 abe ASR} aE Ac) nO Ach) 19-11296 LEB esr 19-11298 11/30/19
Net Revenue s - § (12,718) $ - $ - $ - $ - $ $ (12,718)
Cost of Revenue - - - (121,173) - : (121,173)
Total Gross Profit - (12,718) - 121,173 - : 108,456
Operating expenses
Selling - (47,709) - - - 1,679 (46,029)
Marketing - 7,063 - - - - 7,063
Research and development - - (102,485) {2,473,137} - - (2,575,621)
General and administrative 7,144,605 357,859 - - (234,252} - 7,268,212
Restructuring Fees" 4,747,050 - - - - - 4,747,050
Intercompany fees - - - - - - -
Charges related to litigation award $15,137 : - - - - 515,137
Total Operating Expenses 12,406,792 317,213 (102,485) (2,473,137) (234,252) 1,679 9,915,811
Income (loss) from operations (12,406,792) (329,931) 102,485 2,594,310 234,252 (1,679) {9,807,356)
Other income (expense), net:
Interest income (expense) 58,318 - - - - - 58,318
Other income (expense), net 98,405 : : - - - 98,405
Total other income (expense), net 156,723 - - - - 156,723
Income (loss) before income taxes: (12,250,070) (329,931) 102,485 2,594,310 234,252 (1,679) (9,650,633)
Income tax expense (benefit) - - - - - - :
Net income (loss) $ _{12,250,070) $ (329,931) $ 102,485 $ 2,594,310 $ 234,252 $ (1,679) $ $ (9,650,633)
Footnotes:

(1) Restructuring Fees for all entities are shown at Insys Therapeutics and include accrued fees for restructuring

professionals.

Page 7 of 12

 
Case 19-11292-KG Doc1165 Filed 02/05/20 Page 8 of 12

 

 

In re: Case No. 19-11292 (KG)
Insys Therapeutics, Inc.; et al. Reporting Period: November 1 — November 30, 2019
Debtors

MOR-3

Balance Sheet by Legal Entity
Reporting Period: November 1, 2019 — November 30, 2019
($’s in USD)

   
 
      
    
    

              

 

Category ESE IC Operations, ase) ewes ie eee IPSC, LLC IPT 355, LLC fae eel ab Consolidated

 

Mitete-) tei ake Development Manufacturing, ates
Inc. Company, Inc. LLC
[ee hy-a Tel Case No. Case No. (ons wh en Case No. Case No. Case No. 11/30/19

                   

seb P sy EBPs e} ae PL pte Ph) 19-11296 phe aPLy) 19-11298

 

 

 

 

 

 

 

1 Assets
2 Current Assets
3 Cash and cash equivalents $ 46,373,330 $ 613,541 $ 165,854 $ 167,777 $ - $ 53,216 $ - $ - 47,373,718
4 Short-term investments (0) = - - = - = - (0)
5 Intercompany 327,924,399 (12,319,393) (8,499,913) (351,136,435) 84,113,960 2,347,066 “ (42,429,683) -
6 Trade accounts receivable, net 6,447,265 3,591,352 20 - (2,672,932) - - - 7,365,705
7 Intercompany accounts receivable - - - 300,969,097 - - - (300,969,097) -
8 Inventory, net - 1,833,694 - (102,323) : - - (1,968,453) (237,082)
9 Prepaid expenses and other assets 6,106,248 27,216 97,456 28,544 22,732 44,787 - {108,000} 6,218,982
10 ~— Deferred tax asset, current - - - : - - - - -
a1 Total Current Assets 386,851,241 {6,253,590} (8,236,583) (50,073,340) 81,463,760 2,445,068 = (345,475,233) 60,721,323
12 Fixed assets, net 6,640 (1,360) 470,080 1,684,141 - 0 - - 2,159,501
13 Operating lease right-of-use assets - - 454,804 (0) - - - - 454,804
14 Long-term investments 518,219 - : - - - - - 518,219
15. Intangible asset - - - - - - - - -
16 Goodwill - - - - - - - - -
17 Investment in subsidiary 27,693,643 - - - - - - {27,693,643) -
18 Deferred tax asset, non-current - - - - 1 - - - 1
19 Other assets 3,265,052 317,648 42,000 380,000 148,000 - : - 4,152,700
20 ~=—‘ Total Assets $ 418,334,795 $ (5,937,301) $ (7,269,699) $ (48,009,199} $ 81,611,760 $ 2,445,068 $ : $ (373,168,876)| $ 68,006,548
21 Liabilities And Stockholders' Equity (Deficit)
22 Current Liabilities
23. Accounts payable and accrued expenses § 34,225,724 $ 5,429,953 $ 3,672,725 $ 1,357,413 $ 51,708,267 $ 7,723 $ - $ - $ 96,401,805
24 — Intercompany accounts payable - 5,685,434 - - 295,283,663 - - (300,969,097) -
25 Accrued compensation 702,068 329,207 707,319 468,232 94,867 2,966 = = 2,304,659
26 ~~ Accrued sales allowances - 2,911,515 - - 1,121,465 10,913 - - 4,043,892
27 ~—- Current portion of operating lease liabilities - - 327,287 143 ~ - - - 327,430
28 = Accrued litigation awards and settlements 76,753,021 - - - 62,635,173 - - - 139,388,194
29 Deferred revenue - - - - - - - - :
30 Bank line of credit - - - - - - - - :
31  ~=Notes payable to related party, including -
interest : = = : : : = :
32 Total Current Liabilities 111,680,814 14,356,109 4,707,331 1,825,787 410,843,434 21,602 - (300,969,097) 242,465,979
33 Contingent payment obligation 177,653,955 - - - - - - - 177,653,955
34 Operating lease liability - - 210,756 - - - - - 210,756
35 Uncertain income tax position 3,861,119 - - - - - - - 3,861,119
36 Other non-current liabilities - - - 94,319 - - - - 94,319
37 Notes payable to related party, including interest, .
long term - : - - - - - -
38 =‘ Total Liabilities 293,195,888 14,356,109 4,918,087 1,920,106 410,843,434 21,602 : (300,969,097) 424,286,129
39 Commitments and contingencies - - - - - - = - -
40 Stockholders’ Equity (Deficit)
41 Convertible preferred stock - - - - - - - - -
42 Common stock 746,389 - - - 145,989 = > (145,677) 746,702
43 Additional paid in capital 575,021,594 - = - 59,117,800 - - (335,217,966) 298,921,428
44 Unrealized gain/loss on investments (76,998) - - - - - - - (76,998)
45 Unrealized gain/loss on foreign exchange - - - - - - - - -
46 Notes receivable from stockholders - - - - - - - - -
47 Retained earnings {302,745,683) : 35,795,428 (2,408,524) {298,163,466} 2,549,010 = 228,890,242 (336,082,993)
48 Current period retained earnings (accumulated {147,806,397) {20,293,410) (47,983,215) (47,520,780) (90,331,996) (125,543) - 34,273,622 (319,787,719)
deficit)
49 = Total Stockholders’ Equity (Deficit) 125,138,906 (20,293,410) (12,187,787) (49,929,305} (329,231,674) 2,423,467 - (72,199,779) (356,279,581)
50 Total Liabilities And Stockholders’ Equity (Deficit) $ 418,334,795 $ (5,937,301) $ (7,269,699) $ (48,009,199) $ 81,611,760 $ 2,445,068 $ = $ (373,168,876)|$ 68,006,548

 

 

 

Page 8 of 12
Case 19-11292-KG Doc1165 Filed 02/05/20 Page 9 of 12

 

In re: Case No. 19-11292 (KG)
Insys Therapeutics, Inc.; et al. Reporting Period: November 1 — November 36, 2019
Debtors

 

Debtor Attestation with Respect to Postpetition Taxes
Reporting Period: November !, 2019 —November 30, 2019

Andrece Housley hereby declares under penalty of perjury:

1 am Chief Financial Officer of Insys Therapeutics, Inc., et al., the above captioned debtors and debtors in
possession (collectively the "Debtors"). I am familiar with the Debtors day-to-day operations, business affairs and
books and records. | am authorized to submit this statement on behalf of the Debtors.

All statements in this statement are based on my personal knowledge, my review of the relevant documents, my
discussions with other employees of the Debtors, or my opinion based upon my experience and knowledge of the
Debtors' operations and financial condition. If [ were called upon to testify, ] could and would testify to each of the
facts set forth herein based on such personal knowledge, review of documents, discussions with other employees of
the Debtors or opinion.

To the best of my knowledge, information and belief, and except as otherwise set forth in the MOR, all of the
Debtors have filed all the necessary federal, state and local tax returns, or extensions related there to, and have
timely made (or are in the process of remediating any immaterial late filings or prepayments) all related required
postpetition tax payments, which are not subject to dispute or reconciliation, and are current.

  

ft fi -
, Lig BYE [POZO
Andrece Housley Date

Chief Financial Officer of Insys Therapeutics, Inc.; et al.

Page 9 of 12
Case 19-11292-KG Doc1165_ Filed 02/05/20 Page 10 of 12

 

In re: Case No. 19-11292 (KG)
Insys Therapeutics, Inc.; et al. Reporting Period: November 1 — November 30, 2019
Debtors

 

MOR-4
Summary of Unpaid Postpetition Debts
Reporting Period: November 1, 2019 — November 30, 2019

 

($’s in USD)
Days Past Due
Ei Accounts Payable (etlic-ans 0 - 30 Days 31 - 60 Days 61 - 90 Days > 91 Days Total
1 Combined Debtors™”) S 14,879 $ 1,329,392 $ 1,063,788 $ 633,105 $ 2,865,430 $ 5,906,593

Footnotes:

(1) The postpetition accounts payable represents open and outstanding trade vendor invoices that have been entered
into the Debtors’ accounts payable system and do not include accruals. This summary does not include
intracompany and intercompany payables.

(2) Trade Payables per balance sheet include accruals and non-cash entries not due and payable per accounts payable
aging.

Page 10 of 12
Case 19-11292-KG Doc1165 Filed 02/05/20 Page 11 of 12

 

 

In re: Case No. 19-11292 (KG)
Insys Therapeutics, Inc.; et al. Reporting Period: November I — November 30, 2019
Debtors

MOR-5

Accounts Receivable Reconciliation and Aging
Reporting Period: November 1, 2019 — November 30, 2019
($’s in USD)

Xtc e Mehl emt reol ellen eel Beginning Accounts Changein Accounts Ending Accounts

 

 

 

 

 

 

Receivable Receivable Receivable

1 IC Operations, LLC” $ 6,989,639 $ (3,067,935) $ 3,921,704

2 Insys Therapeutics, Inc.” 3,532,121 2,908,645 6,440,766

3 Total Accounts Receivable $ 10,521,760 $ (159,290) $ 10,362,470

Days Past Due

# Accounts Receivable Aging loiddaate 0 - 30 Days Ep Reach Ors 61 - 90 Days Sec WL A Kele-)|

1 IC Operations, LLC”! S 827,731 $ 506,987 $ 639,101 $ 397,743 $ 1,550,142 $ 3,921,704
2 Insys Therapeutics, Inc.” 5,818,467 622,299 - - - 6,440,766
3 Total Accounts Receivable $ 6,646,198 $ 1,129,287 $ 639,101 $ 397,743 $ 1,550,142 $ 10,362,470

Footnotes:

(1) Amounts are shown on a gross basis before any adjustment for estimated bad debts and other uncollectable
amounts. This summary does not include any accrued fees, discounts or intracompany and intercompany
receivables.

(2) Amounts are aged from the due date and are included on a gross basis before any adjustment for estimated bad
debts and other uncollectable amounts. This summary does not include any accrued fees, discounts or intracompany
and intercompany receivables.

Page 11 of 12
Case 19-11292-KG Doc1165 Filed 02/05/20 Page 12 of 12

 

 

In re: Case No. 19-11292 (KG)
Insys Therapeutics, Inc.; et al. Reporting Period: November 1 — November 30, 2019
Debtors
MOR-6
DEBTOR QUESTIONNAIRE

Reporting Period: November 1, 2019 — November 30, 2019

 

 

 

Must be completed each month Yes No
1. Have any assets been sold or transferred outside the normal course x
of business this reporting period? If yes, provide an explanation
below.
2. Have any funds been disbursed from any account other than a x

debtor in possession account this reporting period? If yes, provide
an explanation below.

 

 

 

3. Have all postpetition tax returns been timely filed? If no, provide an x
explanation below.
4. Are workers compensation, general liability and other necessary x
insurance coverages in effect? Ifno, provide an explanation below.
5. Has any bank account been opened during the reporting period? If x

yes, provide documentation identifying the opened account(s). If an
investment account has been opened provide the required
documentation pursuant to the Delaware Local Rule 4001-3.

 

 

 

 

 

Page 12 of 12
